                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

PIPELINE PRODUCTIONS, INC. et al.,          )
                                            )
                         Plaintiffs,        )                 CIVIL ACTION
                                            )
v.                                          )                 No. 15-4890-KHV
                                            )
THE MADISON COMPANIES, LLC et al.,          )
                                            )
                         Defendants.        )
____________________________________________)

                              MEMORANDUM AND ORDER

       On August 30, 2019, Pipeline Productions, Inc., Backwood Enterprises LLC, OK

Productions, Inc. and Brett Mosiman filed a second amended complaint against the Madison

Companies LLC, Horsepower Entertainment LLC, Kaaboo LLC, KaabooWorks Services LLC,

KaabooWorks LLC and Kaaboo Del Mar LLC. Second Amended Complaint (Doc. #570). On

November 18, 2019, defendants filed a motion for summary judgment. Motion For Summary

Judgment (Doc. #663). On November 29, 2019, plaintiffs filed their opposition to defendants’

motion – two days past its deadline. Brief In Opposition To Defendants’ Motion For Summary

Judgment (Doc. #683). On December 2, 2019, the Court ordered plaintiffs to show cause in

writing why it should not strike their untimely opposition brief.      Order To Show Cause

(Doc. #694). Plaintiffs and defendants filed their responses to the Court’s order on December 3

and 4, respectively. Plaintiffs’ Response To Order To Show Cause (Doc. #698); Defendants’

Reply To Plaintiffs’ Response (Doc. #704).

       For substantially the reasons stated in Defendants’ Reply To Plaintiffs’ Response

(Doc. #704), the Court orders that plaintiffs’ Brief In Opposition To Defendants’ Motion For

Summary Judgment (Doc. #683) is hereby stricken and the Court will disregard it completely.
        Defendants should not, however, take false consolation in the fact that technically, their

motion for summary judgment will be unopposed. See Colony Nat. Ins. Co. v. Omer, No. 07-

2123-JAR, 2008 WL 2309005, at *1 (D. Kan. June 2, 2008) (even when unopposed, Court must

ascertain whether moving party has sufficient basis for judgment as matter of law). Consequently,

what suffers here is the administration of justice, in that the Court must evaluate defendants’

motion for summary judgment without the benefit of the adversarial process. Because the Court’s

job is thereby complicated, it is safe to say that resolution of the motion will be further delayed –

perhaps until the eve of trial.

        IT IS THEREFORE ORDERED that plaintiffs’ Brief In Opposition To Defendants’

Motion For Summary Judgment (Doc. #683) is hereby stricken and the Court will disregard it

completely. Because the Court strikes the brief, plaintiffs’ Motion For Leave To File Confidential

Exhibits Under Seal (Doc. #690) filed November 29, 2019 is OVERRULED as moot.

        IT IS SO ORDERED

        Dated this 5th day of December, 2019 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




                                                -2-
